Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 8/24/2022, in which, claim(s) 1-20 is/are pending.

Response to Arguments
Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 8-14 is not a signal per se. (See Remarks pp.10-11)
The Examiner agrees that the disclosure of “the computer readable storage medium” is not to be construed as being transitory signals per se, as disclosed by the specification in paragraph [0038]; however, the claims reciting “the computer readable storage media”. Therefore, it is unclear if the media recited in the claim is the same as the medium in specification. The rejection is maintained. The Applicant is suggested to amend the media to medium.

Applicants’ arguments with respect to claim(s) 15-20 is a computer program product. (See Remarks pp.11-12)
The Examiner respectfully disagrees. Claims 15-20 is a system claim. It is unclear how this is directed to a computer program product as suggested by The Applicant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a computer program product) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 8 recites, “A computer program product…” from the specification paragraph [0038], it states “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable) or electrical signals transmitted through a wire...”.
	Based on cited disclosure above, it is determined that the computer readable medium carrying a signal. In addition, transitory forms of signal transmission through transmission medium such as radio broadcast, electrical signals through a wire, and light pulses through a fiber-optic cable, are embodiments that are not directed to statutory subject matter because those transmissions convey only information encoded in the manner are transitory (In re Nuijten 84 U.S.P.Q.2d 1495). Therefore, claim 8 recites non-statutory subject matter.
	Applicants' are suggested to amend the claim by replacing the term “computer readable storage media” with “computer readable storage medium” to overcome the rejection.
Dependent claims 9-14 are rejected because these claims depend directly from claim 8 and none of the dependent claims overcome the requirements for a statutory subject matter claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all the relevant factors with respect to the claim as a whole, claim(s) 15-20 is/are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:
Claim(s) 15-20 is/are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a “computer system” in the preamble to the claim without reciting any hardware element in the body of the claim; this implies that Applicants are claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claim(s) 15-20 is/are directed to non-statutory subject matter as computer programs, per se.
Although claim 15 recited one or more computer processors, they are consider software processor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (Pub. No.: US 2016/0080366 A1) in view of Marsh (Pub. No.: US 2015/0319165 A1).
Regarding claims 1, 8 and 15, Agarwal discloses a method, the method comprising: 
responsive to receiving a request for a one-time password, sending, by the one or more computer processors, the one-time password, based at least in part, on a user configured one time password rule (creating a one-time password based on the transformation rules and sending the one-time password to the user [Agarwal; ¶28-34; Figs. 1A-1B, 8-9 and associated texts]); 
receiving, by the one or more computer processors, a user configured one-time password return value for the one-time password (received the one-time password transformation rules [Agarwal; ¶28-34; Figs. 1A-1B, 8-9 and associated texts]); 
determining, by the one or more computer processors, whether the user configured one- time password return value satisfies the user configured one-time password rule when applied to the one-time password (determine if the transformation is based on the transformation rules [Agarwal; ¶28-34; Figs. 1A-1B, 2, 8-9 and associated texts]); and 
responsive to a determination that the user configured one-time password return value satisfies the user configured one-time password rule, accepting, by the one or more computer processors, the user configured one-time password return value and granting access to the application (when it is determine that it is authenticated, process with the transaction [Agarwal; ¶28-34; Figs. 1A-1B, 3, 8-9 and associated texts]).
Agarwal does not explicilty discloses prompting, by one or more computer processors, a user to configure a one-time password rule for use when accessing an application, wherein the user is presented with a plurality of one-time password rule options to select at least one of the plurality of one-time password rule options; receiving, by the one or more computer processors, a selection of the at least one of the plurality of one-time password rule options from the user, wherein the selection of the at least one of the plurality of one-time password rule options includes one or more user modifications to at least one of the plurality of one-time password rule options; however, in a related and analogous art, Marsh teaches these features.
IN particular, Marsh teaches the authentication server allows the user to define the rules set option for the one-time password and applies to pre-defined rule to be use when implementing the onetime code used to authenticates the user [Marsh; ¶25-27, 31, 40]. It would have been obvious before the effective filing date of the claimed invention to modify Agarwal in view of Marsh with the motivation to allow the user to customized the one-time password for easier to remember and reduce the needs for long complex passwords.

Regarding claims 4, 11 and 18, Agarwal discloses further comprising: 
generating, by the one or more computer processors, the user configured one-time password rule based, at least in part, on a selection of at least one of a plurality of one-time password rule options, wherein generating the user configured one-time password rule includes generating code for the selection of at least one of the plurality of password rule options converting the code into the user configured one-time password rule to be applied to the one- time password to calculate an acceptable one-time password return value (one-time password transformation using at least two password transformation rules [Agarwal; Figs. 8-9 and associated texts]).

Regarding claims 5, 12 and 19, Agarwal discloses wherein determining whether the user configured one-time password return value satisfies the user configured one-time password rule when applied to the one-time password, further comprises: retrieving, by the one or more computer processors, the user configured one-time password rule from a user profile; and determining, by the one or more computer processors, an acceptable one-time password return value (retrieving the transformation rules and selecting the acceptable rules from the list  [Agarwal; ¶44-48; Figs. 7-9 and associated texts]).

Regarding claims 6 and 13, Agarwal discloses wherein determining the acceptable one-time password return value, further comprises: applying, by the one or more computer processors, the user configured one-time password rule to the one-time password to calculate the acceptable one-time password return value (applying the transformation rules to the one-time password [Agarwal; ¶44-48; Figs. 3, 7-9 and associated texts]).

Regarding claims 7, 14 and 20, Agarwal discloses further comprising: comparing, by the one or more computer processors, the acceptable one-time password return value to the user configured one-time password return value; and determining, by the one or more computer processors, the user configured one-time password return value satisfies the user configured one-time password rule where the acceptable one-time password return value matches the user configured one-time password return value (compare the one-time password with transformation rules applied and determine if it is authenticate [Agarwal; ¶38-43; Figs. 3, 7-9 and associated texts]). 

Allowable Subject Matter
Claim(s) 9-10 and 16-17 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim(s) 2-3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Dependent claims 2-3, 9-10 and 16-17 are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 2, 9 and 16:
“generating, by the one or more computer processors, a plurality of one-time password rule options, wherein the plurality of one-time password rule options include a first option of an acceptable one-time password return value is a sum of all digits in the one-time password, a second option of the acceptable one-time password return value is an average of all the digits in the one-time password, a third option of the acceptable one-time password return value is a subset of digits taken from all the digits in the one-time password, and a fourth option of the acceptable one-time password return value is specific digits selected from all the digits in the one-time password...” in combination with other limitations recited as specified in the independent claim(s).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432